                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

MARK ANDREW STANFORD, RICKEY STANFORD
AND JENNIFER STANFORD                                                      PLAINTIFFS

V.                                                        CAUSE NO: 1:18-CV-209-SA-DAS

SAFEWAY INSURANCE COMPANY                                                 DEFENDANT


                              AGREED ORDER OF DISMISSAL

        UPON CONSIDERATION of the Joint Motion to Dismiss filed by the parties, it is

hereby ORDERED AND ADJUDGED that the claims against Safeway Insurance Company are

dismissed with prejudice, on grounds of settlement.

        Each party to bear their own costs.

        SO ORDERED, this the 27th day of January, 2020.


                                              /s/ Sharion Aycock
                                              UNITED STATES DISTRICT JUDGE

Agreed by:


/s/ James R. Franks, Jr.
JAMES R. FRANKS, JR., MSB #100156
Wheeler & Franks Law Firm, P.C.
P. O. Box 681
Tupelo, MS 38802
Attorney for Plaintiffs


/s/ H. Scot Spragins
H. SCOT SPRAGINS, MSB #7748
Hickman, Goza & Spragins, PLLC
P.O. Drawer 668
Oxford, MS 38655
Attorney for Defendant
